Citation Nr: 0907371	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1977 to November 
1977 and from December 1990 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO 
denied reopening of the Veteran's claim for entitlement to 
service connection for hepatitis B.

2.  The evidence associated with the claims file subsequent 
to the February 2004 rating decision, when considered by 
itself or with the evidence previously of record, does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hepatitis B.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits. Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the present case, the Veteran was provided with the notice 
required by the VCAA, by letters mailed in December 2003 and 
October 2004, prior to the initial adjudication of the claim 
to reopen.  In the letter mailed in October 2004, the Veteran 
was specifically informed of the deficiencies in the record 
that resulted in the earlier denials of the claim.  He was 
also made aware of the specific definitions of what 
constitutes new and material evidence in the letter mailed in 
October 2004.  

Although the Veteran was not provided notice with respect to 
the disability-rating and effective-date elements of the 
claim until December 2007, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that reopening 
of the appellant's claim is not in order.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the service connection claim is no more than 
harmless error.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim to reopen.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed a claim for service connection 
for hepatitis B in October 1991.  In a May 1992 unappealed 
rating decision, the RO denied the Veteran's claim based on a 
finding that there was no current disability as the Veteran's 
hepatitis B infection in service was considered to be an 
acute condition.  In an unappealed rating decision in 
February 2004, reopening of the claim was denied because new 
and material evidence had not been added to the record since 
the May 1992 decision.

The evidence of record at the time of the February 2004 
rating decision included  the Veteran's service treatment 
records (STR), rating decisions dated in May 1992 and March 
1994, a medical statement from Dr. B.C., VA medical treatment 
notes for the period from March 2003 through October 2003, 
and a VA examination report dated in January 2004.  The 
October 2003 letter from Dr. B.C. states that the Veteran has 
chronic kidney disease and hypertension and that these 
conditions are related to the hepatitis B infection that 
occurred in service.  However, the letter does not indicate 
that the veteran had active hepatitis B or any current 
residuals of hepatitis B.  The January 2004 VA examination 
report indicates that the Veteran was examined for hepatitis, 
but the examiner ultimately concluded that there was no 
evidence of chronic hepatitis.  

The Board notes that the veteran has been granted service 
connection for glomerulonephritis with hypertension.  

The medical evidence added to the record since the February 
2004 rating decision documents the Veteran's treatment for 
several medical conditions, but does not document any 
complaints of, treatment for, or diagnosis of chronic 
hepatitis B.  A December 2004 letter from Dr. B.C. shows 
progression of the Veteran's chronic kidney disease since the 
October 2003 letter that was previously considered, but the 
statements regarding causation are redundant of those 
previously considered.  The Veteran also submitted duplicate 
copies of his STR documenting his hepatitis B infection in 
service, that were previously considered in the original 
rating decision in May 1992.  In summary, the medical 
evidence added to the record is cumulative and redundant in 
nature and does not relate to an unestablished fact necessary 
to substantiate the claim and is accordingly not new and 
material. 

In a hearing in February 2008 before a Decision Review 
Officer (DRO), the Veteran complained that all his current 
health problems are a result of the hepatitis B infection in 
service.  While the Veteran's statements have been added to 
the records, they are cumulative and redundant in nature.  
The Veteran's statements are also insufficient to establish a 
reasonable possibility of substantiating the claim because 
lay persons are not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In sum the Board concludes that new and material evidence has 
not been presented to reopen this claim.


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for hepatitis B is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


